Citation Nr: 0032278	
Decision Date: 12/11/00    Archive Date: 12/20/00	

DOCKET NO.  96-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), prior to November 21, 
1997.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
May 1970, including service in Vietnam, and his decorations 
include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and March 1996 rating 
decisions by the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina, Regional Office (RO).  In the former 
rating action, the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  In the latter rating 
action, the RO denied the veteran's claims for an evaluation 
in excess of 10 percent for his service-connected PTSD and to 
service connection for tinnitus on the basis that his claim 
for that benefit was not well grounded.  The veteran 
perfected a timely appeal of the June 1995, as well as to the 
March 1996 rating action insofar as he challenged the RO's 
March 1996 denial of his claim for an increased rating for 
his PTSD.

When this matter was previously before the Board in July 
1997, his claim of service connection for bilateral hearing 
loss was denied on the ground that it was not well grounded.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court), which affirmed this determination 
on that basis in a May 1998 decision.  As such, this claim is 
no longer before the Board.  Since that time, however, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  In light of the foregoing, 
the veteran is invited to submit new claims for service 
connection for tinnitus and bilateral hearing loss.

In addition, when this matter was previously before the 
Board, the veteran's claim for an increased rating for PTSD 
was remanded to the RO for further development.  Thereafter, 
in a December 1999 rating action, the evaluation of the 
veteran's PTSD was increased from 10 percent to 70 percent 
disabling, effective November 21, 1997.  Because the increase 
in the evaluation of the veteran's PTSD does not represent 
the maximum available rating available for this disability, 
and in light of the effective date assigned, the Board has 
recharacterized the claim as identified on the title page.  
AB v. Brown, 6 Vet. App. 35 (1993).  Indeed, the veteran has 
continued to express disagreement with the disability 
evaluation assigned for his service-connected PTSD and the 
case has been returned to the Board.

As a final preliminary note, the Board observes that, in a 
March 2000 rating action, the RO granted entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), effective 
August 19, 1998.  The record shows that service connection is 
in effect for only one disability, PTSD.  In this regard, the 
Board points out that the RO's action in establishing 
entitlement to a TDIU based on impairment solely due to the 
veteran's PTSD does not impact on the Board's jurisdiction to 
consider his claims seeking increased evaluations for this 
disability during the periods identified on the title page of 
this decision.  The Board notes that the Court has held that 
claims for higher ratings, including on an extraschedular 
basis, are separate and distinct from a total rating claim.  
See Colayang v. West, 12 Vet. App. 524, 537 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, is more favorable.

3.  The medical evidence, dated prior to November 21, 1997, 
reflects that, overall, the veteran's PTSD was moderately 
disabling; the disability was productive of definite social 
and industrial impairment and resulted in occupational and 
social impairment with occasional decrease in work 
efficiency.

4.  The medical evidence, dated prior to November 21, 1997, 
shows that, overall, the veteran's PTSD was not productive of 
considerable social and industrial impairment and that it did 
not result in result in occupational and social impairment 
with reduced reliability and productivity.

5.  The medical evidence, dated since November 21, 1997, 
shows that the veteran is unemployable due to his PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-
connected PTSD, prior to November 21, 1997, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996 & 2000).

2.  The criteria for the assignment of a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 
4.130, 4.132, Diagnostic Code 9411 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the United States Marine 
Corps from December 1967 to May 1970 and during his service 
had service in the Republic of Vietnam.  He has been awarded 
the Combat Action Ribbon.  In May 1993 he was administered a 
series of diagnostic tests to include testing specific for 
PTSD by a VA clinical psychologist and was found to meet 
diagnostic criteria for lifetime and current PTSD.

Service connection for PTSD was established by an RO rating 
action dated in November 1994.  This disorder was rated 10 
percent disabling under Diagnostic Code 9411 of VA's Schedule 
for Rating Disabilities (Rating Schedule), effective from 
July 1993.  The veteran filed the instant claim for an 
increased rating for his PTSD in December 1995.  Further, as 
noted in the introduction, in a December 1999 rating action, 
the RO increased the evaluation of this disability to 70 
percent, effective November 21, 1997.

On a VA PTSD examination in September 1994, the veteran 
reported PTSD symptoms beginning about two years after his 
return from Vietnam in 1969.  He said that for a period of 
time after leaving service he had frequent difficulty with 
alcohol and drugs, which has continued to some extent until 
the present time.  He stated that his current symptoms 
consisted of persistent sleep disturbance, nightmares, 
flashbacks, marked irritability and social isolation.  The 
veteran related to his examiner that he held many jobs after 
service and the last "10 or 15 years", has had continued 
employment with GTE.  He added that he has changed 
assignments within that company and has had difficulty with 
supervisors and with frequent absences.  On mental status 
examination, the veteran was observed to be neatly dressed in 
casual clothing.  He appeared alert and tense with some 
increase in verbal productivity.  Orientation, memory and 
insight as well as judgment appeared adequate.

VA outpatient treatment records compiled between June 1993 
and May 1996 and received in connection with the veteran's 
claim show ongoing evaluation and treatment provided to the 
veteran by VA for his service-connected PTSD.  In August 1994 
he was evaluated for participation in a clinical research 
protocol, that included a double blind medication trial.  He 
was noted in September 1994 to be living with his girl friend 
and working full time.  He reported a history of nightmares, 
sleep disturbances, avoidance of reminders of his military 
experience, shunning of crowds and difficulties with 
interpersonal relationships.  When evaluated in May and June 
1995 the veteran was noted to experience moderate 
psychosocial and environmental problems and his Global 
Assessment of Functioning (GAF) scale was 68 and 85, 
respectively.  In December 1995 the veteran was noted to have 
started a downward spiral approximately one month after 
stopping medication for his PTSD.  His GAF scale in December 
1995 was reported to be 70.  In January 1996 the veteran was 
noted to be taking Sertraline and to have a continuing GAF 
scale of 70.  In April 1996 the veteran's PTSD was assessed 
as stable and his GAF scale was 75.  In May 1996 the 
veteran's GAF scale was reported to be 65.  During this 
period the veteran was also evaluated and treated in the VA 
substance abuse clinic for a history of alcohol consumption 
and cannabis dependence.

In addition, a VA treatment progress summary dated in June 
1996 noted that the veteran was involved in both 
pharmacological treatment as well as conjoint psychotherapy, 
which focused on the effects of his PTSD symptoms on his 
relationship with his wife.  It was noted that he continues 
to be distressed by his traumatic experiences in Vietnam, 
experiencing intrusive thoughts and memories, nightmares, 
hyperarousal, marked irritability, difficulty concentrating, 
exaggerated startle response, hypervigilance and difficulty 
sleeping despite pharmacotherapy to decrease nocturnal 
insomnia.  It was also noted that the veteran experiences a 
significantly restricted range of affect, with depression and 
anger being his primary emotions.  While able to form 
superficial ties with others, he was reported to have extreme 
difficulty maintaining interpersonal relationships.  It was 
also noted that the veteran works a longer workday than what 
is necessary in order to be able to remove himself from the 
work site when necessary to deal with feelings of anger and 
irritability.  The veteran's treating clinical psychologist 
diagnosed the veteran as suffering from chronic PTSD and 
recurrent major depressive episodes and assessed his GAF 
scale as 60.

In a November 21, 1997, update to a June 1996 treatment 
progress summary, a VA clinical psychologist reported that 
the veteran continues to receive pharmacological treatment 
for PTSD and outpatient psychotherapy.  She noted that the 
veteran continued to experience significant PTSD symptoms 
that impact his social and occupational functioning.  She 
stated that, although the veteran appears extremely 
functional in his recent work history, he struggles daily 
with the impact that his PTSD symptoms have on his ability to 
work.  She also noted that despite more than a year of 
conjoint therapy, the veteran and his wife still experience 
conflict and distress due to the effects of PTSD on their 
relationship.  She concluded that overall, his occupational 
and social functioning continues to be significantly impaired 
by PTSD.

In August 1998 the veteran was admitted to a VA medical 
center for increasing symptoms of PTSD with depression and 
suicidal ideation.  He and his wife provided a history of a 
yearlong decline in sociability and mood with a recent (3- to 
4-week) "downward spiral" in his functioning.  It was 
observed that the veteran has a history of marijuana 
dependence and was motivated to quit in order to participate 
in the Salem VA Medical Center PTSD program.  It was further 
noted that the veteran has had difficulty concentrating to 
the point where his responsibilities have been halved at 
work.  He has had vague suicidal ideation for years, thinking 
that he would have been better off dying in Vietnam but 
recently has expressed more specific suicidal ideation with a 
plan.  It was further reported that the veteran has worked 
for GTE South for the last 19 years and traveled around 
often.  The veteran stated that his job is his identity but 
also a source of unhappiness.  On mental status examination 
on admission, the veteran related that he was "drained and 
mentally tired."  His affect was reactive with some 
inappropriate smiling and pleasant.  His thought process was 
goal-directed and linear.  He had positive suicidal ideation 
with thought or plan as well as vague homicidal ideation at 
times.  He denied auditory and visual hallucinations.  His 
judgment was good and insight was fair.  The veteran's GAF on 
admission was 35.  While hospitalized the veteran was started 
on medication.  He responded well to psychotherapeutic milieu 
on ward and demonstrated steady improvement in mood.  He 
continued to demonstrate improvement in mood symptoms, 
concentration and sleep.  He was discharged to home on the 
sixth hospital day.  He was found able to seek gainful 
employment and perform activities as tolerated.

In October 1998 the veteran was admitted to a VA inpatient 
PTSD unit for evaluation of suitability for the full PTSD 
program.  On mental status examination the veteran appeared 
alert and appropriately dressed.  He showed no grossly 
disorganized or catatonic behavior.  He showed neither 
psychomotor agitation nor retardation.  His speech was 
appropriate with logical associations.  There was no evidence 
of alogia, no pressure to speech and no evident flight of 
ideas.  His mood was up and down and affect was appropriate 
to mood without apparent flattening.  The veteran was noted 
to have a history of suicidal and homicidal ideation.  He 
expressed no frankly delusional ideas, reported no acute 
auditory or visual hallucinations and showed no signs of 
bizarre grandiose ideation.  He was oriented to person, time 
and place.  His concentration ability seemed intact and 
memory function appeared normal for his age.

In November 1998 the veteran attended the first session of an 
eight-week series on anger management.  In a November 1998 
note, a VA physician associated with the Durham, North 
Carolina, VA Medical Center PTSD program summarized the 
veteran's evaluation and treatment.  He observed that the 
veteran was initially seen in January 1993 and required 
hospitalization in August 1998 with additional psychotropic 
medications being added to his complicated medication 
regimen.  He noted that the veteran has been unable to work 
since that time, reports significant PTSD symptoms and has 
received individual and marital therapy.  He stated that the 
veteran has only been able to remain employed secondary to 
the nature of his job where he is essentially on the road 
most of the time, working alone and managing his own hours.  
He noted that the veteran was often unable to complete his 
work and constantly having to make up work in a marathon 
manner.  This physician also noted that the veteran was no 
longer able to function at the level to maintain employment 
and that he experiences nightmares, sleep disturbances, 
avoidance of reminders of military experience, insomnia as 
well as other symptoms of PTSD.  The veteran's GAF was 
assessed as 40.  

In a letter dated in December 1998 a VA clinical psychologist 
noted that the veteran experiences significant PTSD symptoms 
that severely impair his social and occupational function.  
She noted daily struggles the veteran has on the job with his 
PTSD symptoms to include resisting urges to engage in heated 
conflict with others and difficulty concentrating.  She noted 
that the veteran terminated his employment in August 1998 
after being hospitalized by VA due to overwhelming job stress 
and extreme exacerbation of his PTSD symptomatology.  She 
added that the veteran and his wife still experience conflict 
and distress due to the effects of the veteran's PTSD and 
that the veteran has extreme difficulty maintaining 
interpersonal relationships although he can form superficial 
ties with others.  He was reported to be depressed much of 
the time and to stay isolated in his house, finding it 
difficult to get motivated and plagued by suicidal thought.  
She concluded that the veteran's ability to maintain 
substantial gainful employment had deteriorated over the last 
two years, that he is currently completely unable to work, 
and that his prognosis is poor. 

Information received from the Social Security Administration 
in January 1999 shows that the veteran was awarded disability 
benefits beginning in February 1999 based on a finding that 
he became disabled under their rules on August 19, 1998, due 
to PTSD and anxiety-related disorders.  The veteran was 
determined by that agency to be unable to meet the mental 
demands of unskilled work.

A PTSD progress note dated in February 1999 records that the 
veteran completed a six-week PTSD program and had been 
discharged to home.  When entering this program the veteran 
was noted to have reported an increase in his PTSD symptoms 
over the past 1 to 2 years, which made work more and more 
difficult until he needed to go on disability in August 1998.  
The veteran's participation in the six-week PTSD program was 
described and it was noted that towards the end of the 
program he was focused on and often overwhelmed by the many 
changes he still needs to make relative to trust issues and 
"fear of getting close and getting hurt."  The veteran was 
reported to be aware that he has a tendency to judge himself 
as "not good enough" and it was indicated that he needed to 
improve coping skills given his low tolerance for stress.

In January 1999 the veteran was admitted to a PTSD program 
with complaints of anxiety, depression, uncontrolled anger, 
social withdrawal, isolation, insomnia and feelings of guilt 
and nightmares associated with his experiences in Vietnam.  
It was noted that his present diagnosis of PTSD is supported 
by the presence of ineffective individual coping related to 
the residual effects of traumatic war experiences as 
evidenced by his current symptoms.  On mental status 
examination the veteran was alert, oriented times three and 
cooperative.  There were no delusional ideations verbalized 
or evidence of auditory or visual hallucinations.  The 
veteran denied active suicidal or homicidal intent or 
ideation at this time.  While hospitalized the veteran 
underwent adjustments in his psychotropic medications and 
received group therapy.  He successfully completed the PTSD 
treatment program and was released to outpatient follow-up 
for continued treatment relative to PTSD issues.  It was 
noted that during the course of this hospitalization the 
veteran had learned much about the nature of his PTSD and 
ways of coping with it in the future.

On a VA PTSD examination in June 1999 the veteran's claims 
file was reviewed by his examiner who noted the veteran's 
reported symptoms, service stressors and treatment history.  
The examiner also noted that the veteran last worked in 
August 1998 as a manager with a phone company.  The veteran 
was reported to be married three times, the last time for 
three years.  The veteran stated that he was presently clean 
from alcohol and drugs and that he spends his time mainly by 
himself but with coaxing from his wife will occasionally 
leave his house.  On mental status examination the veteran 
was alert and cooperative.  He was neatly but casually 
dressed and answered questions and volunteered information.  
There were no loose associations or flights of ideas, no 
bizarre motor movements or tics.  At one time during the 
interview the veteran reportedly became irritated and 
somewhat loud, but most of the time he was tense.  He broke 
down in sobs several times.  His mood was labile but 
basically anxious and depressed.  His affect was appropriate.  
There were no delusions, hallucinations, and ideas of 
reference or suspiciousness.  He was oriented times three and 
memory for both remote and recent events was good.  Insight 
and judgment appeared to be adequate, as did intellectual 
capacity.  The veteran's GAF was assessed as 40.  The 
examiner noted that the veteran exhibits major impairment in 
areas such as work, family relations and mood.  He avoids 
friends, neglects family, is unable to work, stays in the 
house and has no friends outside the Vet Center.

The veteran's former employer, GTE, in a letter dated in 
February 2000 reported that the veteran was in receipt of 
pension benefits consisting of a lump-sum payment in March 
2000.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran's PTSD has been rated as 10 percent disabling 
under Diagnostic Code 9411 of the Rating Schedule.  As the 
Board pointed out in the November 1997 remand, effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to both versions during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In this 
regard, the Board observes that the RO, in its rating action 
of December 1999, increased the disability evaluation of the 
veteran's PTSD to 70 percent, effective from November 21, 
1997, under the new regulations, finding that these 
regulatory criteria were the most favorable to the veteran at 
that time.

Pursuant to the former regulation, a 10 percent rating was 
warranted when there the disability was productive of mild 
social and industrial impairment.  A 30 percent evaluation 
required that the disability be productive of definite 
impairment of social and industrial adaptability.  The former 
regulation provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment of in the ability to obtain 
or retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
must be demonstrably unable to obtain or retain employment.  
Further, the Court held that these criteria provide three 
independent bases for granting a 100 percent disability 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other 
neuropsychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1) (West 1991).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial adaptability 
as the basic criterion for rating disabilities for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  38 C.F.R. § 4.129 (1996).  That regulation further 
provided that when evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 10 percent evaluation may be 
assigned with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for PTSD when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 evaluation is warranted when a 
veteran's PTSD creates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

A.  Evaluation prior to November 21, 1997

Upon reviewing the evidence above, the Board finds that 
resolving all doubt in the veteran's favor, his PTSD warrants 
a 30 percent evaluation prior to November 21, 1997 under 
either the former or the revised criteria.

In reaching this conclusion, the Board observes that when 
examined by VA in September 1994, the veteran reported that 
he suffered from persistent sleep disturbance, nightmares, 
flashbacks, marked irritability and social isolation.  
Moreover, the Board finds particularly persuasive the June 
1996 report that was prepared by his treating psychologist at 
VA because she has seen and evaluated the veteran on a 
regular basis for this disability.  In that report, she 
indicated that the veteran was involved in both 
pharmacological treatment as well as conjoint psychotherapy, 
noted that he continued to be distressed by his traumatic 
experiences in Vietnam, experiencing intrusive thoughts and 
memories, nightmares, hyperarousal, marked irritability, 
difficulty concentrating, exaggerated startle response, 
hypervigilance and difficulty sleeping despite 
pharmacotherapy to decrease nocturnal insomnia.  In 
additionc, she stated that the veteran's range of affect was 
significantly restricted, with depression and anger being his 
primary emotions.  The psychologist added that, although he 
was able to form superficial ties with others, he had an 
extreme difficulty maintaining interpersonal relationships.  
As such, an increased evaluation, to 30 percent, is 
warranted.

An evaluation in excess of 30 percent is not warranted.  The 
evidence prior to November 21, 1997, shows that the veteran 
was steadily employed during this period.  Further, although 
the June 1996 psychologist reported severe PTSD 
symptomatology, that assessment was tempered by her 
assignment of a GAF score of 60; the Board notes that this 
reflects moderate residual impairment.  Further, the evidence 
shows that despite the veteran's reported problems with his 
supervisors and a preference for job assignments, which 
isolated him from other employees, there is no evidence of 
any confrontational behavior resulting from PTSD symptoms 
such as irritability or any significant work disruptions 
attributable to PTSD.  Moreover, under the former regulation 
38 C.F.R. § 4.129 (1996), in evaluating the impairment 
resulting from ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Accordingly, the evidence does not 
show symptomatology that approximates the criteria for the 
next higher evaluation.  38 C.F.R. § 4.7.

In addition, although as noted above the veteran suffers from 
multiple PTSD symptoms, including social isolation, 
nightmares, marked irritability and difficulty sleeping, his 
GAF scores reflected on treatment progress notes prior to 
November 1997, to include the June 1996 treatment progress 
summary, ranged between 60 and 75, which reflect 
predominantly mild to moderate symptoms.  Although the 
veteran expressed difficulty in social and industrial 
settings the Board observes that his treatment regimen as 
reflected in the June 1996 treatment progress summary in 
addition to pharmacological treatment involved primarily 
couples therapy, suggesting that impairment stemming from 
PTSD at that time primarily impacted primarily on his marital 
relationship.  Such relationship is however shown to have 
been continuous and relatively stable during this period.

In sum, prior to November 21, 1997, under the old criteria, 
the weight of the evidence shows no more than moderate (30 
percent) overall social and industrial impairment from PTSD 
symptoms.  The veteran also does not meet the requirement of 
a 50 percent rating under the new criteria.  While the 
veteran prior to November 27, 1997, had continuous 
difficulties with his marital relationship and job 
interactions, his PTSD symptoms were relatively well 
controlled with medication and therapy.  Despite this 
disability continued to be employed by adjusting his working 
hours to accommodate his symptoms.  As such, an evaluation in 
excess of 30 percent is not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that, during this 
period, the schedular criteria are inadequate to evaluate the 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the disability under consideration 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned 30 percent 
evaluation).  In addition, there is no showing that the 
disorder has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Current evaluation of the veteran's PTSD

Clinical evidence subsequent to the June 1996 treatment 
progress summary shows the veteran's clinical psychologist in 
a letter dated November 27, 1998, reported that the veteran's 
occupational and social function was significantly impaired 
by PTSD.  The clinical data received thereafter show that the 
veteran underwent an exacerbation of his PTSD symptoms which 
eventually resulted in his August 1998 hospitalization for 
complaints that his symptoms had been in a downward spiral 
over the past year.

As stated above, the criteria for a 100 percent evaluation 
requires total impairment of social and industrial 
functioning as a result of service-connected PTSD.  The 
veteran's VA treating physician during his hospitalization in 
August 1998, in a treatment summary dated in November 1998 
assessed the veteran's GAF as 40.  A GAF scale of 31 to 40 
reflects an inability to work.  See The American Psychiatric 
Association Diagnostic and Statistic Manual for Mental 
Disorders, Fourth Edition.  A GAF score of 40 was also 
assessed on the veteran's comprehensive VA examination in 
June 1999.  Indeed, on this examination the veteran's 
impairment in areas that included work was described as 
major.  Further, his employer, GTE Corporation, and the 
Social Security Administration, have each determined during 
this time that his PTSD rendered him no longer capable of 
continued employment.  As such, because the evidence shows 
that he is demonstrably unable to obtain or retain 
employment, a 100 percent evaluation pursuant to the criteria 
formerly contained Diagnostic Code 9411 is warranted.  See 
Johnson, 7 Vet. App. at 97; 38 C.F.R. § 4.16(c).  Moreover, 
in reaching this determination, the Board observes that this 
finding is consistent with the RO's grant of entitlement to a 
TDIU due to this disability, his only service-connected 
disorder.  As the veteran is deemed entitled to the maximum 
assignable evaluation under the former criteria, 
consideration of the revised criteria is unnecessary.


ORDER

A 30 percent evaluation for PTSD prior to November 21, 1997, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

A 100 percent evaluation for PTSD is warranted, subject to 
the law and regulations governing payment of monetary 
benefits.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals





